Opinión disidente emitida por el
Juez Presidente Señor Pons Núñez,
a la cual se unen los Jueces Asociados Señores Ortiz y Alonso Alonso.
La demandante y apelada en el caso de autos, Pueblo International, Inc. (en adelante Pueblo), es una corporación de-dicada al expendio de comestibles, productos del hogar y otros artículos al por menor. Comparece en este caso por sí y en representación de aquellos establecimientos comerciales de ventas al por menor igualmente situados. En virtud de ello, solicitó que fuera certificada su acción como una de clase al amparo de la Regla 20 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill, a lo cual accedió el tribunal sentenciador. También figuran como demandantes seis (6) empleados de esa corpo-ración en su carácter personal.(1) Como interventores en apoyo de la posición de los demandantes y apelados han com-parecido ISAACAR, Inc., corporación dedicada a la venta de productos al por menor (supermercado), y la Liga de Mu-jeres Votantes, Inc., en calidad de amicus curiae.
Estas personas y entidades favorecen que el estatuto co-nocido como Ley de Cierre, 33 L.P.R.A. secs. 2201-2203, sea declarado inconstitucional, toda vez que alegan que les infringe sus derechos bajo la Constitución del Estado Libre Asociado de Puerto Rico y la de Estados Unidos, al privarles *773de la igual protección de las leyes y del debido proceso de ley. A los fines de alcanzar este objetivo, presentaron recurso de injunction permanente y sentencia declaratoria en el Tribunal Superior, Sala de San Juan, así como un injunction preli-minar y entredicho provisional como remedios interlocuto-rios.
Figuran como demandados en el caso el Hon. Héctor Rivera Cruz, Secretario de Justicia; el Ledo. Carlos J. López Feliciano, Superintendente de la Policía, y el Ledo. Federico Cedo Alzamora, Director de la Oficina de Asuntos Monopo-lísticos del Departamento de Justicia. Como interventores para favorecer la vigencia y constitucionalidad de la ley se unieron a los demandados la Asociación de Mayoristas, Im-portadores y Detallistas de Alimentos de Puerto Rico, Inc. (M.I.D.A.), el Centro Unido de Detallistas de Puerto Rico y el Comité Pro Ley de Cierre, en representación de em-pleados de varios centros comerciales del área metropoli-tana. Este último solicitó que su intervención fuera certifi-cada como una acción de clase en la que se acumularan todos los trabajadores puertorriqueños que favorezcan la Ley de Cierre. En esta ocasión, el tribunal declinó acoger tal pedido por considerar que no se cumplía con los requisitos de la Regla 20 de Procedimiento Civil, supra.
Mediante estipulación de las partes, se acordó que tanto la vista del entredicho provisional como la del injunction preliminar se convertirían en el juicio en su fondo. Este pro-cedimiento se prolongó por espacio de dos (2) semanas. El 25 de junio de 1986, el Hon. Abner Limardo, Juez Superior, emitió una sentencia que declaraba inconstitucional la Ley de Cierre por infringir el derecho de los demandantes a la igual protección de las leyes y al debido proceso de ley. En cuanto a los trabajadores demandantes, determinó que la misma violentaba su derecho al trabajo, según reconocido en Amy v. Adm. Deporte Hípico, 116 D.P.R. 414 (1985), y en Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791 (1973). En conse-*774cuencia, procedió a declarar con lugar el injunction perma-nente que prohibía a los demandados la ejecución de la ley y del Reglamento sobre Competencia Justa promulgado al am-paro de la legislación monopolística.
De esa sentencia es que han recurrido los demandados ante este Tribunal mediante apelación, toda vez que alegan que el caso entraña una cuestión constitucional substancial.
Los hechos inmediatos(2) que dieron lugar a este pleito se configuran a partir de 25 de septiembre de 1985, cuando el Tribunal Superior, Sala de San Juan, determinó en Pueblo v. Giménez Muñoz —Civil Núm. 80-6454 (908)— que no existía mandato de ley suficiente que obligara al demandado (Pueblo) al cierre de sus establecimientos, puesto que el Estado no había promulgado aún el reglamento para designar zonas turísticas requerido por la Ley Núm. 100 de 4 de junio de 1983.(3) Dicha sentencia advino final y firme sin que se hu-biera aprobado el reglamento.
El 9 de marzo de 1986 miembros de la Policía de Puerto Rico y del Negociado de Investigaciones Especiales del De-partamento de Justicia irrumpieron en diecinueve (19) de los treinta y cuatro (34) supermercados del demandante, toma-ron fotos, interrogaron gerentes y amenazaron con “empla-zar” a Pueblo por abrir los domingos. Posteriormente, el 25 de marzo de 1986, aparecieron en la prensa del país declara-ciones de representantes del Departamento de Justicia a los efectos de que en lo sucesivo habrían de poner en vigor la Ley de Cierre. A las 6:30 P.M. de ese mismo día, el Secretario *775de Justicia, a través de dos (2) de sus abogados, entregó a Pueblo una comunicación oficial en la que informaba lo ya declarado a la prensa. Al mismo tiempo le apercibía de que debía mantener cerrados sus establecimientos en los días y en las horas prohibidas por la ley. Igual comunicación cursó a la interventora ISAACAR, Inc.
El domingo siguiente a este incidente, Pueblo mantuvo cerrados sus supermercados al público. Sin embargo, el 2 de abril de 1986 acudió nuevamente al Tribunal Superior, Sala de San Juan, para solicitar, al amparo de la Regla 56 de Pro-cedimiento Civil, 32 L.P.R.A. Ap. III, sobre remedios provi-sionales, que se hiciera efectiva la Sentencia de 25 de sep-tiembre de 1985 y se ordenara a los demandados abstenerse de aplicarles la Ley de Cierre. El tribunal de instancia, al día siguiente, 3 de abril de 1986, sin la celebración de vista pre-via, declaró con lugar el pedido y reiteró lo decidido en la Sentencia de 25 de septiembre.
Inconforme el Estado con esta determinación, acudió ante este Tribunal mediante certiorari (CE-86-209) para so-licitar que se dejara sin efecto la aludida orden. El 25 de abril de 1986 expedimos el auto y dejamos sin efecto la orden con instrucciones de que, previa la celebración de vista y oídas todas las partes, se pronunciare entonces el Tribunal como en derecho procediera.
En cumplimiento de lo ordenado por este Tribunal el 25 de abril de 1986 y superado un incidente de recusación pro-movida por el Secretario de Justicia contra el Juez que presi-día el caso, Hon. Guillermo Arbona Lago,(4) emitió el Tribunal a quo una resolución el 21 de mayo de 1986 que puso fin a esta controversia. En ella se decidió que, dado que no podía ser ejecutada en esa fecha la Sentencia de 25 de septiembre de 1986, debido a que se había promulgado ya el reglamento *776el 17 de abril de 1986, se desestimarían todas las alegaciones y escritos presentados en el caso sin perjuicio de que pudie-ran ser presentadas o formuladas en cualquier otra causa ante un tribunal con jurisdicción y competencia. El 23 de mayo de 1986 se presentó ante el Tribunal Superior, Sala de San Juan, el caso que ahora nos ocupa.
Al emitir su sentencia el 25 de junio de 1986 el Tribunal a quo descansó, entre otras, en las conclusiones de hecho si-guientes:
1. Pueblo emplea 4,500 empleados, 4,000 de los cuales se desempeñan en las tiendas. De esos 4,000, el 70% —unos 2,800— son jóvenes estudiantes universitarios y de escuela superior de toda la isla, empleados a tarea parcial en sus diferentes tiendas. Del total indicado de jóvenes trabaja-dores, no menos del 80%, es decir, unos 2,240 estudiantes, trabajan los domingos. La inmensa mayoría sólo trabaja este día o entre viernes y domingo.
2. Otros competidores de Pueblo, como Supermercados Amigo, de 1,588 empleados, 1,019 —64%— son jóvenes estu-diantes a tiempo parcial. En los Supermercados Grande este grupo representa el 60%.
3. Los empleados regulares de Pueblo trabajan un hora-rio de 40 horas semanales durante 5 días de la semana.
4. Por disposición del convenio colectivo vigente, el personal que labora los domingos recibe paga a tiempo doble.
5. El cierre dominical representa la pérdida de sus em-pleos para 1,320 estudiantes universitarios que trabajan úni-camente los domingos; esto es, el 88% del total de este grupo de empleados. Para el resto de los jóvenes que trabajan otros días a la semana significa una reducción de la mitad de sus salarios.
6. La vigencia de la Ley de Cierre representa para el agregado de empleados que laboran los domingos en estable-cimientos no exentos de la ley, la pérdida de $90 millones al *777año. Los mismos calculadores de ingresos indican que esa cifra representará, a su vez, una pérdida directa en jornales para la economía de Puerto Rico de unos $190.1 millones al año. El impacto descrito tiene también consecuencias sobre la tasa de desempleo que, entre los jóvenes de 16 a 24, al-canza el 45% del total de la fuerza obrera que no está traba-jando.
7. El mantener cerrados sus establecimientos al público los domingos representa para Pueblo, en particular, una pér-dida neta en ventas al año de $600,000. En vista de eso se vería obligada a despedir unos 400 empleados a través de sus distintas tiendas.(5)
8. De la fuerza laboral total de Puerto Rico compuesta de 758,000 personas, 663,500, es decir, el 87.5% está exenta de los efectos de la Ley de Cierre. Sólo 94,500 personas, o el 12.5%, están cubiertos por ella. En ese 87.5% no se consideró el incremento que pueda surgir con la creación de nuevas zonas turísticas.
9. Con miras a establecer un posible impacto sobre la competencia entre grandes y pequeños comerciantes, se pasó prueba acerca del gran número de quiebras durante los años de 1978 a 1983. La prueba, sin embargo, demostró que entre esos años hubo un incremento en las quiebras, tanto de negocios exentos como de los no exentos de la ley. No se puede concluir que sean atribuibles las mismas a la compe-tencia mercantil derivada de la apertura dominical en viola-ción a la Ley de Cierre. Éstas tuvieron lugar, no sólo en ne-gocios de comestibles, sino en todas las ramas del comercio. Se debieron principalmente a la difícil situación económica por la que atravesó Puerto Rico en ese tiempo, en el que *778ocurrió la caída más abrupta de la economía desde el período de la postguerra, particularmente entre 1980 a 1982. Entre otros factores que contribuyeron con singular importancia en esas quiebras están el cambio de cupones de alimentos a cheques por el programa federal de asistencia pública para el caso de los negocios de venta al detal de comestibles y la gran flexibilización de la nueva Ley de Quiebras que hizo posible el incremento en la radicación de peticiones de quie-bras. (6)
I — I
La Ley de Cierre es un estatuto de larga historia en Puerto Rico. Fue aprobada el 10 de febrero de 1902 y entró en vigor el 1ro de marzo de ese mismo año. Por disposición de la ley que proveía la compilación, la reordenación y la pu-blicación de los códigos y de otras leyes de 1ro de marzo de 1902, los artículos de la Ley de Cierre fueron incorporados al Código Penal que recién se aprobaba(7) y así ha permanecido hasta el presente.
El propósito de esta legislación, según surge del Art. 1 de la Ley Núm. 78, Exposición de Motivos de la enmienda de 13 de junio de 1953, fue “conceder, mediante el cierre a ciertas horas en días laborales, domingos y días de fiestas legales, un descanso necesario a los hombres y mujeres que labora-ban en establecimientos comerciales e industriales del país durante una época en que las jornadas de trabajo excedían *779de ocho horas al día y no percibían los empleados de esos establecimientos compensación alguna por horas extraordi-narias”. 1953 Leyes de Puerto Rico 269, 271. Véanse: Vélez v. Municipio de Toa Baja, 109 D.P.R. 369, 377 (1980); Op. Sec. Just. Núm. 1955-4.
A medida que ha transcurrido el tiempo, esta ley ha sido objeto de numerosas enmiendas (24 en total) dirigidas en su gran mayoría a excluir de su aplicación una enorme cantidad de establecimientos. Al presente contiene alrededor de cua-renta (40) excepciones, algunas de las cuales son sumamente amplias. Véanse, por ejemplo, las excepciones de los incisos (10), (13) y (14) de 33 L.P.R.A. sec. 2201.(8) Esa tendencia de exclusión, a su vez, contribuye a que el 87.5% de la fuerza laboral puertorriqueña esté fuera del alcance de esta ley y que sólo alrededor de un 12.5% quede sujeta a la misma. De-terminaciones de hecho del Tribunal a quo, pág. 18.(9) Esta *780última cifra podría ser incluso menor, como más adelante in-dicaremos.
A través de sus muchos años de vigencia, la constitucio-nalidad de este estatuto ha sido impugnada ante este Tribunal en tres (3) ocasiones. En todas ellas hemos sostenido su validez.(10) Es de rigor mencionar que en Estados Unidos la validez constitucional de legislaciones similares a la nuestra también ha sido sostenida por varios tribunales estatales mediante el uso de un escrutinio deferencial o racional. Vé-anse, por ejemplo: Harry’s Hardware, Inc. v. Parsons, 410 So. 2d 735 (La. 1982); Com. v. Franklin Fruit Co., Inc., 446 N.E.2d 63 (Mass. 1983); Rothe v. S-N-Go Stores, Inc., 308 N.W.2d 872 (N.D. 1981); Ex parte Robbins, 661 S.W.2d 740 (Tex. 1983). Igualmente, el Tribunal Supremo de EE.UU., en McGowan v. Maryland, 366 U.S. 420 (1961), tuvo ocasión de examinar la constitucionalidad de una ley parecida del es-tado de Maryland que había sido impugnada bajo la Consti-tución federal. El más Alto Foro estadounidense decretó su constitucionalidad bajo el escrutinio tradicional, puesto que consideró que los derechos invocados eran de naturaleza eco-nómica. Se esgrimió en este caso, además, un planteamiento de separación de Iglesia y Estado que no prosperó.
No obstante lo señalado, aun con posterioridad al caso de McGowan v. Maryland, supra, numerosos tribunales de *781EE.UU. estatales han declarado inconstitucionales, bajo dis-tintos escrutinios constitucionales, legislaciones de cierre como la que nos ocupa. Véanse por ejemplo, entre otros: State v. Ludlow Supermarkets, Inc., 448 A.2d 791 (Vt. 1982); State v. Shop and Save Food Markets, Inc., 415 A.2d 235 (Vt. 1980); Caldor’s, Inc. v. Bedding Barn, Inc., 417 A.2d 343 (Conn. 1979); Kroger Co. v. O’Hara Township, 366 A.2d 254 (Pa. 1976); Twin Fair Distributors Corp. v. Cosgrove, 380 N.Y.S.2d 933 (N.Y. 1976); Piggly-Wiggly of Jacksonville v. Jacksonville, 336 So. 2d 1078 (Ala. 1976); Rutledge v. Gaylord’s, Inc., 213 S.E.2d 626 (Ga. 1975); Millikan v. Jensen, 281 N.E.2d 401 (Ill. App. 1972); State v. Greenwood, 187 S.E.2d 8 (N.C. 1972); Spartan’s Industries, Inc. v. Oklahoma City, 498 P.2d 399 (Okl. 1972); Skaggs Drug Centers, Inc. v. Ashley, 484 P.2d 723 (Utah 1971); Dunbar v. Hoffman, 468 P.2d 742 (Colo. 1970); West v. Winnsboro, 211 So. 2d 665 (La. 1968).
Respecto a nuestra ley es importante notar que a tan sólo unos años del último pronunciamiento de este Tribunal en Grand Union Co. v. Giménez Muñoz, Srio. de Justicia, Sentencia de 30 de junio de 1982, ésta ha vuelto a ser objeto de controversia pública, al extremo de que hoy se ocupa nueva-mente nuestra atención con un planteamiento similar. De ahí que resulta absolutamente necesario poner fin a este dilema, el cual incide adversamente en el bienestar económico y social de Puerto Rico.
HH I — i I — i
Aducen los demandantes apelados e interventores que esta ley violenta su derecho constitucional a un debido pro-ceso de ley, en vista de que les impide, sin razonable justifica-ción, el pleno disfrute de la propiedad y menoscaba la liber-tad de hacer negocios en los días y horas que estimen conve-nientes. También señalan que conculca su derecho a la igual protección de las leyes, puesto que la actividad que a ellos *782prohíbe, a otras personas y entidades comerciales igual-mente situadas se les permite, lo cual bajo nuestro ordena-miento constitucional constituye una clasificación arbitraria e injustificada.
Por su parte, los trabajadores demandantes y apelados arguyen que esta ley vulnera su derecho al trabajo, esto es, “a devengar ingresos y a tener una vida justa y decente”, según ha sido interpretado por nuestra jurisprudencia. Amy v. Adm. Deporte Hípico, supra, pág. 421. Véase Ortiz Cruz v. Junta Hípica, supra. Sostienen ellos que la ejecución de esta ley habrá de limitar los horarios de trabajo en los estableci-mientos para los cuales trabajan, provocando una merma significativa en sus salarios, sobre todo considerando que en los convenios colectivos se puede disponer paga doble para los trabajadores que laboran los domingos, como se dispone en el contrato existente entre Pueblo y sus empleados para cuando se labora los domingos. Plantean, además, que dicha ley lesiona su derecho a la igual protección de las leyes y al debido proceso de ley, en vista de que limita su libertad para trabajar cuando lo estimen necesario o conveniente, afecta su interés propietario al reducir sus ingresos y establece diferencias impermisibles entre los trabajadores cubiertos y los no cubiertos por ella. A tenor con los planteamientos constitucionales antes expuestos, procede determinar el mé-todo de análisis apropiado a fin de enjuiciar la constituciona-lidad de esta legislación.
El Tribunal Supremo norteamericano con el transcurso del tiempo se ha enfrentado a la necesidad de elaborar dis-tintos métodos de análisis constitucional de estatutos sobre el fundamento del debido proceso de ley y de la igual protec-ción de las leyes a la luz de las circunstancias imperantes en cada tiempo. Así, por ejemplo, en las primeras décadas de este siglo se visualizó la cláusula del debido proceso de ley de las Emdas. V y XIV de la Constitución de Estados Unidos, L.P.R.A., Tomo 1, como un instrumento útil para frenar las *783nuevas corrientes liberales en el ámbito económico que in-tentaban romper los rígidos moldes del liberalismo clásico. A tono con estas realidades se le aplicó a esta cláusula un signi-ficado y alcance propio de los valores e intereses predomi-nantes en la sociedad norteamericana de entonces y se adoptó un modelo de análisis constitucional armónico con las mismas. Es bueno señalar que esta acción de corte conserva-dor tuvo el efecto de ampliar los fundamentos doctrinales que harían de la Constitución un instrumento dinámico, flexible y pragmático. Ello precisamente ha permitido que en re-lación con estas cláusulas se puedan desarrollar y adoptar distintas acepciones y modelos de análisis conforme las cir-cunstancias imperantes de la época en las que han sido inter-pretadas. Esto, a su vez, fue y sigue siendo un factor clave en la historia y en el desarrollo del pueblo norteamericano.
Para el momento histórico al cual nos referimos, el Tribunal Supremo de Estados Unidos previo en el término “liber-tad” del debido proceso de ley una fuente en sí misma de nuevos derechos, dando paso a lo que se conoce como el “de-bido proceso de ley sustantivo”. (11) De esa interpretación nace la libertad de contratación, mediante la cual se mediati-zaron los esfuerzos gubernamentales progresistas de las pri-meras décadas de este siglo tendientes a introducir nuevas reformas y derechos, particularmente en el ámbito laboral. Esta doctrina alcanza su plena efectividad y configuración en el caso de Lochner v. New York, 198 U.S. 45 (1905), donde se eleva la libertad de contratación a derecho fundamental. En virtud de ello, se requería que el Estado estableciera un in-terés de superior jerarquía para que pudiera prevalecer *784frente a este derecho. Al mismo tiempo tenía que demostrar una relación real y sustancial entre la ley y el propósito que ésta perseguía. Ello provocó que la casi totalidad de la legis-lación económica y social de la época sucumbiera constitucio-nalmente, deteniéndose así legislaciones de avanzada en be-neficio de las masas trabajadoras.(12) Este período se conoció como la era Lochner. L.H. Tribe, American Constitutional Law, 2da ed., Nueva York, Ed. Foundation Press, 1988, pág. 567. Sin embargo, la debacle económica que sufrió la nación al final de la década de 1920 y los años '30 obligó al Gobierno a redoblar esfuerzos e impulsar una agresiva y urgente reno-vación de su política económica, y asumir un rol más desta-cado o intervencionista en los asuntos económicos del país.
No obstante lo anterior, son bien conocidos los serios in-convenientes a los que se enfrentó la política del Nuevo Trato del Presidente Roosevelt, que recogía esas reformas, debido a la obstinada actitud del Tribunal Supremo federal de apli-car a esa legislación el más riguroso análisis en protección de la libertad de contratación. Ello precipitó la histórica con-frontación entre el poder ejecutivo y el judicial, en la que el Presidente amenazó incluso con trastocar la composición del Alto Foro, mediante lo que se conoció como el “Presidential Court Packing Plan”. Tribe, op. cit., pág. 580. Parte de estos incidentes fue el cambio en la postura de tendencia conserva-dora del Juez Roberts hacia el bloque liberal. Véase, además, B.F. Wright, The Growth of American Constitutional Law, Boston, Ed. Houghton Mifflin, 1942, págs. 180-241. Estos acontecimientos, unidos a la presión que desde la década de *785los años '20 habían desatado varios grupos, particularmente los obreros, hicieron propicio que se produjera un cambio en el modelo de análisis constitucional de la legislación promo-vida por el Nuevo Trato. Ello provocó que volvieran a tomar dimensiones distintas las cláusulas que nos ocupan. Este nuevo modelo de revisión judicial se plasma en el caso de West Coast Hotel Co. v. Parrish, 300 U.S. 379 (1937). A partir del mismo, y gracias a la flexibilidad que ofrecía la Constitu-ción federal, el Poder Judicial confirió gran deferencia a la política económica y social confeccionada por la Rama Legis-lativa, lo cual representó un cambio radical de enfoque en el análisis constitucional de las leyes bajo el debido proceso de ley y la igual protección de las leyes. Véase G. Gunther, Individual Rights in Constitutional Law, Cases and Materials, 3ra ed., Nueva York, Ed. Foundation Press, 1981, págs. 153-154. Desde entonces, a la luz del debido proceso de ley, la legislación se presume constitucional. En consecuencia, el que cuestione su validez viene obligado a establecer: (1) que el estatuto es irrazonable y arbitrario; (2) que no existe un propósito legítimo que lo justifique, y (3) que hay ausencia de nexo racional entre la ley y el propósito que persigue. Sobre el origen de este escrutinio, véanse: Buck v. Bell, 274 U.S. 200, 208 (1927), opinión disidente del Juez Holmes; McGowan v. Maryland, supra; Velez v. Srio. de Justicia, 115 D.P.R. 533 (1984).
Este escrutinio parece estar moviéndose en la actualidad hacia un esquema de mayor rigor en el análisis de los propó-sitos legislativos por parte de los tribunales. Ello responde a la crítica fundada, de la cual ha sido objeto este modelo, en el sentido de que el mismo constituye en la práctica una abdica-ción del Poder Judicial. En esa dirección, el profesor Gunther, al aludir a los cambios que está experimentando dicho modelo de análisis, lo describe como “un escrutinio mínimo *786en teoría y virtualmente ninguno de hecho”.(13) Bajo este nuevo enfoque, se aboga por un propósito u objetivo guber-namental real y no especulativo o deducido a posteriori como frutó de la imaginación de los abogados que lo defienden. Marina Ind. Inc. v. Brown Boveri Corp., 114 D.P.R. 64 (1983). En U.S. Railroad Retirement Bd. v. Fritz, 449 U.S. 166, 180 (1980), el Juez Stevens, en su opinión concurrente, endosa esta nueva corriente jurisprudencial al expresar lo siguiente:
... El Juez Brennan correctamente señala que si el análisis del propósito legislativo requiriese solamente una lectura del texto de la disposición estatutaria impugnada, y si cualquier “base concebible” para una clasificación arbitraria pudiera re-peler un ataque constitucional al estatuto, la revisión judicial constituiría un mero reconocimiento tautológico del hecho de que el Congreso hizo lo que tenía que hacer .... (Traducción nuestra.)
Más adelante, gracias a un mayor activismo judicial del Tribunal Supremo de Estados Unidos, se gestó un nuevo es-crutinio consistente en que cuando el estatuto o acción gu-bernamental afecta derechos fundamentales, la ley se presume inconstitucional, transfiriéndose al Estado el peso de la prueba. Éste viene entonces obligado a establecer que: (1) posee un interés gubernamental apremiante, (2) no existe un medio menos oneroso para lograr el fin u objetivo que la ley persigue, y (3) el medio seleccionado guarda una estrecha relación con el propósito legislativo. Este análisis responde al creciente interés de proteger los derechos políticos y a las minorías. Nace esta doctrina en el caso de United States v. Carolene Products Co., 304 U.S. 144 esc. 4 (1937), opinión emitida por el Juez Stone. Véanse: Tribe, op. cit., pág. 450; Gunther, op. cit., pág. 154. Este es el modelo conocido como “escrutinio estricto”.
*787El método de análisis bajo la igual protección de las leyes es fundamentalmente el mismo. La diferencia estriba en el tipo de acción gubernamental impugnado. Mientras que bajo el debido proceso de ley se examina el poder de reglamenta-ción del soberano, en la igual protección de las leyes se en-foca la facultad del Estado para establecer clasificaciones o diferencias entre individuos igualmente situados. Sin embargo, reiteradamente se ha dicho que la igual protección de las leyes no prohíbe al Estado establecer diferencias entre ciudadanos y conferirles un trato distinto. Lo que esta dispo-sición prohíbe es un trato desigual injustificado. M. & B.S., Inc. v. Depto. de Agricultura, 118 D.P.R. 819 (1987); Allied Stores of Ohio v. Bowers, 358 U.S. 522 (1959). De ahí que, ante todo, la clasificación tiene que ser razonable y no arbi-traria o caprichosa.
Con miras a examinar precisamente la razonabilidad del estatuto o acción gubernamental y determinar hasta dónde debe extenderse la clasificación, se han desarrollado dos (2) instrumentos de análisis que describen las clasificaciones co-nocidas en inglés como overinclusive (sobreabarcadora) y underinclusive (subabarcadora). La primera se refiere a cla-sificaciones en las que se incluyen tanto a personas que están igualmente situadas frente a la norma como las que no lo están; esto es, se extiende a individuos o entidades que por sus características particulares no deberían estar incluidas en dicha clasificación. En cambio, en la subabarcadora, la clasificación deja fuera a personas que, en función de sus ca-racterísticas o situación particular, deberían estar incluidas en la misma. Bajo esta categoría, tanto los incluidos como los excluidos están igualmente situados respecto a la norma. Tribe, op. cit., págs. 1446-1450.
Empero, no siempre que se dan estas situaciones las cla-sificaciones son inherentemente inconstitucionales, particu-larmente cuando se trata de la subabarcadora. Correspon-derá examinar la justificación del Estado frente a los intere-*788ses individuales afectados para ponderar su razonabilidad. Por motivo de lo anterior es que precisamente se han elabo-rado los distintos escrutinios a fin de enjuiciar la validez constitucional de esas clasificaciones.
Al igual que en el debido proceso de ley, cuando se trate de materia económico-social el Poder Judicial deberá conce-derle gran deferencia a los otros poderes, bien por el conoci-miento especializado (expertise) que algunas agencias del ejecutivo poseen en esas materias, como por la metodología o recursos con que cuenta o puede contar la Rama Legislativa. El estatuto se presume constitucional, correspondiendo el peso de la prueba a quien cuestiona su validez. Será sufi-ciente que el Estado posea un interés legítimo y que el pro-pósito que se persiga guarde una relación razonable con la ley. Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975); Marina Ind., Inc. v. Brown Boveri Corp., supra; Williams v. Vermont, 472 U.S. 14 (1985). Este propósito, sin embargo, no tiene que estar articulado ni expresado en la ley. La doctrina sólo exige que pueda identificarse un propósito concebible, esto es, cualquier situación de hechos que conce-biblemente justifiquen el estatuto. M. & B.S., Inc. v. Depto. de Agricultura, supra; Vélez v. Srio. de Justicia, supra. Na-turalmente, según hemos dicho, la clasificación tendrá que ser razonable y no arbitraria.
Por otra parte, cuando la clasificación afecte derechos fundamentales o sea inherentemente sospechosa, el escruti-nio a emplearse será el estricto. En Frontiero v. Richardson, 411 U.S. 677 (1973), se dijo que eran inherentemente sospechosas las clasificaciones de personas cuyas caracterís-ticas son altamente visibles, inmutables y determinadas ex-clusivamente por el nacimiento, y que generalmente no guarda relación con la habilidad para ejecutar una tarea o contribuir a la sociedad. Véase, además, Zachry International v. Tribunal Superior, supra, págs. 281-282. Entre ellas se encuentran las clasificaciones por raza, color y ori-*789gen nacional. Brown v. Board of Education, 347 U.S. 483 (1954); Ambach v. Norwick, 441 U.S. 68 (1979). En Puerto Rico este escrutinio se ha aplicado, además, a las clasifica-ciones por motivo de nacimiento, sexo, origen o condición social e ideas políticas o religiosas; esto es, derechos que emanan del Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1. Zachry International v. Tribunal Superior, supra; Wackenhut Corp. v. Rodríguez Aponte, 100 D.P.R. 518, 531 (1972). Bajo este escrutinio, la ley se presume inconstitucional, correspondiendo el peso de la prueba al Estado. Para que una clasificación de este tipo pueda prevalecer, el Estado tendrá que: (1) poseer un interés apremiante; (2) establecer que la medida es necesaria; (3) no existen medios menos onerosos disponibles, y (4) hay una estrecha relación entre la ley y el propósito legislativo. El tribunal podrá también urgar acerca de otros propósitos probables de la ley, además de los expuestos en el estatuto, a los fines de auscultar si detrás de los propósitos expresos se esconden objetivos constitucional-mente impermisibles. Véanse, respecto a este escrutinio: Loving v. Virginia, 388 U.S. 1 (1966); Brown v. Board of Education, supra; Zachry International v. Tribunal Superior, supra; León Rosario v. Torres, 109 D.P.R. 804 (1980).
Por último, en la esfera federal se ha reconocido un tercer escrutinio conocido como “intermedio”, el cual es utilizado cuando se está frente a “intereses individuales importantes, aunque no sean necesariamente fundamentales, y [se usan] criterios sensitivos de clasificación, aunque no sean necesa-riamente sospechosos”. León Rosario v. Torres, supra, pág. 814. Este escrutinio encuentra su génesis en el caso de Reed v. Reed, 404 U.S. 71 (1971), en el cual se planteaba un pro-blema de discrimen por razón de sexo. El tribunal evita re-solverlo bajo los criterios del escrutinio estricto, pero tam-poco acude a los del tradicional. De esa manera se comienzan a sentar las bases de lo que luego sería el escrutinio intermedio. Craig v. Boren, 429 U.S. 190 (1976); León Rosario v. *790Torres, supra; Zachry International v. Tribunal Superior, supra. Esta postura respondía al hecho de los cambios so-ciales producidos en la sociedad norteamericana en las úl-timas décadas, que confería a la igualdad por sexo mayor preeminencia y reclamaba un método de análisis más rigu-roso cuando se establecieran diferencias sobre este funda-mento. Probablemente, en vista de que este valor va adqui-riendo cada día mayor relevancia e importancia social, se hará necesario eventualmente el uso del escrutinio estricto en lugar del intermedio, como ha ocurrido en Puerto Rico. Véase Frontiero v. Richardson, supra, el cual da visos de cambios en esta dirección. Refiérase, también, a Zachry International v. Tribunal Superior, supra, pág. 278 esc. 11. Bajo este escrutinio desaparece la presunción de constitucio-nalidad de la ley. Sin embargo, la clasificación puede ser per-misible si se demuestra la existencia de un interés público importante y si existe una relación sustancial entre la ley y el propósito legislativo. J.E. Nowak, R.D. Rotunda y J.N. Young, Constitutional Law, 2da ed., Minnesota, Ed. West Publishing Co., 1983, pág. 593; Tribe, op. cit., págs. 1082-1089. Bajo este análisis, no basta con establecer cualquier propósito concebible, como ocurre con el tradicional, sino que el mismo tendrá que ser expreso en vista de la importan-cia de los intereses involucrados. Además, al igual que en el estricto, podrán los tribunales explorar si existen otros pro-pósitos impermisibles ocultos en el estatuto más allá de los expuestos expresamente por el legislador. Reed v. Reed, supra. En Estados Unidos este escrutinio ha sido aplicado a situaciones como discrimen por sexo, Reed v. Reed, supra; Craig v. Boren, supra; por nacimiento, Trimble v. Gordon, 430 U.S. 762 (1977); Lalli v. Lalli, 439 U.S. 259 (1978); derechos de los padres solteros sobre sus hijos, Stanley v. Illinois, 405 U.S. 645 (1972); Caban v. Mohammed, 441 U.S. 380 (1979). Nota, Equal Protection and the “Middle Tier”: The *791Impact on Women and Illegitimates, 54 Notre Dame L. Rev. 803 (1978).
En Puerto Rico el escrutinio intermedio jamás ha sido empleado. Nótese que en Estados Unidos se ha aplicado a situaciones que en Puerto Rico han requerido el uso del es-crutinio estricto por involucrar derechos fundamentales bajo nuestro contexto constitucional. Zachry International v. Tribunal Superior, supra; Wackenhut Corp. v. Rodríguez Aponte, supra.
El resultado neto hasta ahora es que este Tribunal, al no adoptar en la práctica el escrutinio intermedio, ha colocado al Tribunal General de Justicia de Puerto Rico en posición de no poder utilizar el mismo en el análisis de la validez consti-tucional de los estatutos del país, mientras que la validez de esos mismos estatutos puede ser juzgada por las cortes fede-rales (de Distrito, de Apelaciones y Suprema) bajo ese escru-tinio que en realidad nos negamos a adoptar en nuestra ju-risdicción. Es insostenible que este Tribunal mantenga esa situación por más tiempo. La paradoja se profundiza cuando consideramos que nuestro sistema judicial es de jurisdicción general, mientras el federal es de jurisdicción limitada. Es tiempo de actuar.
Para una visión más amplia del desarrollo histórico de los escrutinios comentados; refiérase además a: P. Bradley, Developments in the Law — Equal Protection, 82 Harv. L. Rev. 1065 (1969); Hermina González v. Srio. del Trabajo, 107 D.P.R. 667, 676 (1978), opinión disidente del Juez Presidente Señor Trías Monge.
Cabe, por último, referirnos al hecho de que, aunque con relación al debido proceso de ley no existe un tipo de análisis intermedio, como ocurre bajo la igual protección de las leyes, no hay nada que contraindique que en circunstancias en las que se afecten derechos o intereses individuales importantes no fundamentales, en cuyo caso ni procede el análisis laxo ni estricto, se utilice el intermedio. Asimismo, al igual que pue-*792den catalogarse algunas clasificaciones como sensitivas, tam-bién pueden calificarse así algunas reglamentaciones o ac-ciones gubernamentales. Ello puede ameritar, igualmente, el uso de un escrutinio intermedio bajo esta cláusula constitu-cional.
No empece el fuerte arraigo del modelo de análisis cons-titucional bajo las disposiciones que nos ocupan, según ha sido expuesto en su trayectoria histórica, se advierten se-ñales que apuntan hacia la deseabilidad de un nuevo modelo de criterios más amplios y flexibles. Ha sido objeto de crí-ticas por tratadistas y jueces la pretensión de dividir diáfa-namente los casos bajo la igual protección de las leyes en dos o tres categorías con el propósito de aplicarles escrutinios más laxos o rigurosos. Ello, además de ser difícil de lograr como cuestión de hecho, puede resultar inoficioso en la prác-tica. El Juez Marshall, en el caso de San Antonio School District v. Rodriguez, 411 U.S. 1 (1973), expresó sobre el particular lo siguiente:
To begin, I must once more voice my disagreement with the Court’s rigidified approach to equal protection analysis. See Dandridge v. Williams, 397 U.S. 471, 519-521 (1970) (dissenting opinion); Richardson v. Belcher, 404 U.S. 78, 90 (1971) (dissenting opinion). The Court apparently seeks to establish today that equal protection cases fall into one of two neat categories which dictate the appropriate standard of review— strict scrutiny or mere rationality. But this Court’s decisions in the field of equal protection defy such easy categorization.
A principled reading of what this Court has done reveals that it has applied a spectrum of standards in reviewing discrimination allegedly violative of the Equal Protection Clause. This spectrum clearly comprehends variations in the degree of care with which the Court will scrutinize particular classifications, depending, I believe, on the constitutional and societal importance of the interest adversely affected and the recognized invidiousness of the basis upon which the particular classification is drawn. I find in fact that many of the Court’s recent decisions embody the very sort of reasoned ap*793proach to equal protection analysis for which I previously argued — that is, an approach in which “concentration [is] placed upon the character of the classification in question, the relative importance to individuals in the class discriminated against of the governmental benefits that they do not receive, and the asserted state interests in support of the classification.” Dandridge v. Williams, supra, at 520-521 (dissenting opinion). San Antonio District v. Rodriguez, supra, págs. 98-99, opinión disidente del Juez Marshall.
El entonces Juez Presidente de este Tribunal, Señor José Trías Monge, identificó como fundamento de estas críticas el carácter unitario de la cláusula de la igual protección de las leyes. Hermina González v. Srio. del Trabajo, supra, pág. 676, opinión disidente. Igual impresión surge del caso de Craig v. Boren, supra, pág. 212, opinión concurrente del Juez Stevens. Esta nueva tendencia enfatiza la necesidad de un balance de intereses, de sopesar derechos en pugna, más que encajonar hechos dentro de determinada clasificación y apli-carles distintos criterios de análisis. Con referencia al mismo expresó, además, el Juez Trías Monge:
Lo que ocurre es que a menudo hay que sopesar derechos, resolver pugnas de valores, establecer que unos tienen que ceder ante otros en situaciones determinadas. Desde este punto de vista, los criterios discutidos representan un atre-cho, una taquigrafía jurídica, una forma de establecer el nece-sario equilibrio de intereses. El peligro consiste en olvidar que tal es la naturaleza de los referidos criterios y que su uso no nos releva de la obligación de identificar y conciliar los inte-reses en conflicto y articular las razones para la solución esco-gida. Hermina González v. Srio. del Trabajo, supra, pág. 680.
En Zachry International v. Tribunal Superior, supra, pág. 279, este Tribunal reconoció la necesidad de balancear intereses al examinar la validez de las leyes cuando expresó: “Una pieza legislativa debe sostenerse o anularse en orden a la dimensión, sustancialidad y realidad de los principios co-munitarios e individuales envueltos y los problemas sociales *794que intenta corregir.” Obsérvese que en este mismo caso la determinación acerca de qué tipo de escrutinio correspondía aplicarse al discrimen por sexo se fundamentó precisamente en consideraciones de balance de intereses. Véase Zachry International v. Tribunal Superior, supra, pág. 279, primer párrafo. Lo mismo ha hecho este Tribunal en otros casos al juzgar la constitucionalidad de algunas leyes o actuaciones administrativas. Véansé, v.g.: Santiago de Hernández v. Tribunal Superior, 102 D.P.R. 642, 645 (1974); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250, 275, 277 (1978); Ramos v. Srio. de Comercio, 112 D.P.R. 514, 518-520 (1982); Hermina González v. Srio del Trabajo, supra, págs. 675-676.
La utilización de este modelo, sin embargo, no implica necesariamente el abandono de los-escrutinios comentados previamente. Son perfectamente armonizables y hasta com-plementarios. En este sentido, el balance de intereses podría aportar los criterios básicos para determinar o seleccionar el escrutinio apropiado para la consideración del caso de que se trate. Una vez hecha esa determinación, el examen de la vali-dez de los estatutos o actuaciones administrativas puede se-guir los criterios correspondientes del escrutinio seleccio-nado.
La interpretación de las cláusulas constitucionales que nos ocupan y los modelos de análisis a utilizarse son cues-tiones dinámicas, que varían o deben variar conforme cam-bian los valores, intereses sociales y la realidad en que se desenvuelve la sociedad. Debemos tener presente que los es-crutinios no son camisas de fuerza, sino guías para el análi-sis, y que con ellos no se pretende ahogar la conciencia y el juicio del juzgador. Nosotros somos los llamados a hacer el análisis y a exponer los criterios. Al así hacerlo, en relación con nuestra Constitución, no necesitamos el aval de que lo que hagamos lo hayan hecho o pensado otros anteriormente. Después de todo, tenemos capacidad propia para pensar, analizar, crear y pasar juicio conforme a nuestra propia rea-*795lidad y circunstancias. Tenemos que cuidarnos de que so color de no parecer que respaldamos a Lochner v. New York, supra, caigamos en la contradicción de hacer lo que le ins-piró: perpetuar nociones y visiones de la realidad económica y social que no tienen vigencia y que resultan ser anacro-nismos históricos. Como bien señala Tribe, para abandonar la doctrina de Lochner v. New York, supra, no es necesario abdicar el Poder Judicial a favor del proceso político; es siempre más fácil predicar la deferencia por razones institu-cionales que pasar juicio substantivo. Tribe, op. cit., págs. 579-586. Cuidémonos, pues, de la paradoja de que el “anti-lochnerismo” no se convierta en realidad en un “neolochne-rismo” que abrogue el desarrollo histórico, social y econó-mico de Puerto Rico.
IV
En vista de lo anterior, nos toca ahora determinar cuál es el escrutinio adecuado para resolver el planteamiento de in-constitucionalidad de la ley que nos ocupa. En primer tér-mino, cabe destacar que, según hemos señalado, esta ley afecta intereses propietarios y libertarios (en el ámbito eco-nómico), tanto de los dueños de establecimientos como de los trabajadores.
Respecto al menoscabo de los intereses de los dueños de establecimientos, el escrutinio más adecuado es el tradicio-nal. Es una sabia y reiterada doctrina jurisprudencial que, tanto reglamentaciones como clasificaciones que afecten in-tereses propietarios y hasta libertarios en materia econó-mica, se analicen a la luz de este escrutinio. Marina Ind., Inc. v. Brown Boveri Corp., supra; Vélez v. Srio. de Justicia, supra; E.L.A. v. Márquez, 93 D.P.R. 393, 402 (1966); U.S. Brewers Assoc. v. Srio. de Hacienda, 109 D.P.R. 456 (1980). El beneficio económico, que es el interés verdaderamente afectado de estos propietarios, no puede catalogarse como derecho fundamental ni tampoco conlleva clasificaciones sos-*796pechosas o sensitivas que ameriten un escrutinio distinto al tradicional.
Ahora bien, respecto a los trabajadores demandantes y apelados, éstos sostienen que, dado que el trabajo es un de-recho fundamental y la implantación de esta ley les menos-caba ese derecho, el escrutinio a utilizarse debe ser el es-tricto. Frente a tal alegación procede consignar, en primer término, que no todo derecho de rango constitucional es fundamental. En nuestra Constitución, como en la federal, exis-ten derechos a los cuales se reconoce mayor jerarquía y pro-minencia que a otros. Así, por ejemplo, el derecho a la vida reconocido en el Art. II, Sec. 7, Const. E.L.A., L.P.R.A., Tomo 1, goza de mayor jerarquía que el derecho al disfrute de la propiedad reconocido en ese mismo inciso. Lo mismo ocurre con el derecho a no ser discriminado por razón de raza o color, frente al derecho a que no se menoscaben obli-gaciones contractuales. De igual manera, no tiene igual rango constitucional el derecho a la huelga que el derecho a la intimidad. Véanse, por ejemplo: E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975); Mari Bras v. Casañas, 96 D.P.R. 15 (1968). Igualmente, no todos los derechos o intere-ses relacionados con el trabajo, que emanan especialmente del Art. II, Sec. 16, Const. E.L.A., L.P.R.A., Tomo 1, pueden catalogarse de derechos fundamentales.
No cabe duda que los intereses afectados de los traba-jadores demandantes y apelados están protegidos constitu-cionalmente. Sin embargo, cabe preguntarnos si los mismos deben catalogarse como fundamentales. La más sensata apreciación es que no. No puede colocarse en igual jerarquía la pérdida de horas de trabajo y salarios, que son los intere-ses realmente afectados en este caso, con la pérdida de un empleo regular en su totalidad, sobre todo cuando ese es el único trabajo para el cual se está adiestrado como ocurrió, por ejemplo, en Amy v. Adm. Deporte Hípico, supra; Ortiz Cruz v. Junta Hípica, supra, y Arroyo v. Rattan Specialties, *797Inc., 117 D.P.R. 35 (1986). Sin embargo, ello no niega que en este caso resulte afectado un interés importante relacionado con el trabajo, como son las horas y los salarios.
Por otro lado, la consideración del rango constitucional de un derecho exige balancear intereses y sopesar priori-dades. Por un lado debe atenderse la preeminencia o impor-tancia del valor constitucionalmente protegido, según las cir-cunstancias sociales prevalecientes, y por el otro la deferen-cia que amerita reconocerse a los poderes públicos en su fun-ción legislativa o ejecutiva, particularmente en el descargo de su poder de razón de estado. No debe olvidarse que en todo proceso de revisión judicial está siempre presente una cuestión de separación de poderes, por lo que la función judicial debe ejercitarse con la mayor prudencia con miras a mantener el debido equilibrio y armonía entre las distintas ramas del Gobierno. Ello, sobre todo, cuando se trata de ma-teria económica y social.
Respecto al criterio de la preeminencia y valorización social del derecho o interés afectado, deben los tribunales estar atentos al hecho de que ello es algo dinámico y particular. El grado de estima que en un momento histórico dado la socie-dad o el pueblo le confiera a un derecho o garantía puede variar con el transcurso del tiempo. Igualmente, puede cam-biar esta apreciación de una cultura a otra. Cada sociedad tiene su propio esquema valorativo o jerarquía de priori-dades conforme a su historia y a su cultura. De ahí que, por ejemplo, en la sociedad norteamericana de principios de si-glo la igualdad por motivos de raza o color parecía un valor de menor importancia. En la actualidad, sin embargo, ha as-cendido en su esquema valorativo al extremo de tornarse en uno de los más importantes derechos y aspiraciones de esa sociedad. Distinto ha ocurrido con los derechos económicos que gozan hoy de menor prominencia y jerarquía que antaño.
En cuanto al nivel de deferencia que merezcan los po-deres políticos, ello dependerá fundamentalmente del cono-*798cimiento especializado (expertise) o metodología de funcio-namiento que posean en el campo para el cual legislen o ac-túen y, particularmente, la relación de éstos con la salud, la seguridad y el bienestar general de la comunidad; esto es, con el poder de razón de estado. Bordas & Co., v. Srio. de Agricultura, 87 D.P.R. 534 (1963); Luce & Co., v. Junta Salario Mínimo, 62 D.P.R. 452 (1943). Precisamente, a estos poderes se les confiere generalmente gran deferencia en ma-teria económica y social por la pericia o los recursos con los que de ordinario cuentan en los asuntos relacionados con este campo. Téngase en mente que a estos cuerpos les es posible consultar expertos, celebrar vistas públicas, realizar estudios, entre otras cosas, todo lo cual les hace más capaces e idóneos que el Poder Judicial para actuar sobre el particular. Al mismo tiempo, son campos estrechamente vinculados al poder de razón de estado, en lo que tradicionalmente se le ha reconocido, como apuntamos anteriormente, conoci-miento especializado, mejor metodología y, por ende, mucha deferencia. Texaco Inc. v. Srio. de Obras Públicas, 85 D.P.R. 712 (1962); Bordas & Co. v. Srio. de Agricultura, supra; Luce & Co., v. Junta Salario Mínimo, supra.
Este aspecto de la deferencia vis-á-vis la jerarquía valo-rativa socialmente conferida al derecho o interés afectado, deben ser los criterios rectores en la consideración de qué rango o prioridad amerita reconocer a los distintos derechos constitucionales. Una vez resuelto esto, procede aplicar el escrutinio más apropiado para la solución del caso.
Si bien es cierto que a partir de West Coast Hotel Co. v. Parrish, suprá, se ha venido utilizando el escrutinio tradicio-nal para evaluar legislación de corte laboral, ello no impide que debido a los cambios en los valores e intereses sociales y al momento histórico que vivimos, podamos examinar a través de un escrutinio distinto legislación que afecte una dinámica tan vital para la sociedad como es el trabajo. Tén-gase presente que no hay nada que impida que sigamos en *799Puerto Rico un modelo distinto al norteamericano en aten-ción a nuestra particular situación social y cultural, y la he-chura liberal de nuestra Constitución, siempre que ello no restrinja los derechos reconocidos bajo la Constitución federal. En López Vives v. Policía de P.R., 118 D.P.R. 219, 226-227 (1987), expresamos que, “[c]on la profusa experiencia constitucional de Estados Unidos hemos construido las pro-tecciones mínimas de los derechos fundamentales. Sin embargo, con nuestra Carta de Derechos podemos ir más lejos en la defensa de los derechos humanos. Véase J. Trías Monge, Historia Constitucional de Puerto Rico, Río Piedras, Ed. Universitaria, 1980, Vol. III, págs. 169-170. Nues-tra Constitución reconoce y concede unos derechos funda-mentales con una visión más abarcadora y protectora que la Constitución de Estados Unidos. Al interpretar sus con-tornos, debemos garantizar su vigorosidad y relevancia a los problemas socioeconómicos y políticos de nuestro tiempo”. (Escolio omitido.)(14)
En Puerto Rico, los asuntos relacionados con el trabajo, y el trabajo en sí mismo, son actividades que gozan de la mayor estima, respeto y valorización social. Este valor ha sido recogido en nuestra Ley Suprema en el Art. II, Sec. 16, supra. (15) También ha sido refrendado por nuestra jurispru-dencia que, aunque escasa, es clara en cuanto al reconoci-miento del trabajo como derecho que emana explícita o im-*800plícitamente de la misma Constitución, ya sea a través del citado Art. II, Sec. 16, como del concepto “vida” del Art. II, Sec. 7, Const. E.L.A., supra. Amy v. Adm. Deporte Hípico, supra; Ortiz Cruz v. Junta Hípica, supra; Arroyo v. Rattan Specialties, Inc., supra. En Amy v. Adm. Deporte Hípico, supra, particularmente se amplía el marco conceptual de este derecho al expresar que “[e]l derecho a un empleo, esto es, a devengar ingresos y a tener una vida justa y decente, es un principio inalienable al hombre, preexistente a la más an-tigua de las constituciones conocidas. El destino incierto de la frustrada Sec. 20 de nuestra Constitución, late entre aque-llos derechos que aunque no se mencionan expresamente en el texto, el pueblo se reserva frente al poder político creado. Véanse: Constitución de Estados Unidos de América, Emda. Art. IX; Constitución del Estado Libre Asociado, Art. II, Sec. 19; Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791, 794-795 (1973). 4 Diario de Sesiones, supra, págs. 2530-2532, 2539-2543, 2575-2577. En efecto, la Convención Constituyente tuvo muy presente expandir el alcance del concepto ‘vida’ como derecho inalienable del hombre”. Amy v. Adm. De-porte Hípico, supra, pág. 421.
No cabe duda que la dinámica laboral en general ha emergido en las. últimas décadas como un valor de la más alta estima social en Puerto Rico. Ello se evidencia, además, por la alta prioridad que tiene este interés en las esferas guber-namentales, en la propia política pública, en la abundante legislación y en las propias decisiones de este Tribunal. En fin, es una actividad de innegable proyección y aprecio en nuestro pueblo.(16) Sin embargo, al mismo tiempo la legisla-*801ción relacionada con el trabajo es nna en la que los tribunales deben concederle gran deferencia al Poder Ejecutivo y Le-gislativo, tanto por su conocimiento especializado o metodo-logía, como por su estrecha vinculación con la salud en su sentido amplio y el bienestar de la comunidad. Se impone, por tanto, la necesidad de reconocer y salvaguardar la capa-cidad de esos poderes de actuar sobre el particular.(17) En ánimo de lograr el más justo balance entre estos dos (2) cri-terios, acogemos el interés individual afectado en este caso como uno importante, pero no fundamental^18) De igual ma-nera, las reglamentaciones o clasificaciones creadas o esta-*802blecidas en relación con el trabajo o los trabajadores, al grado que ocurren en el caso de autos, deben considerarse como sensitivas, pero no sospechosas, en atención precisa-mente a la importancia que, como hemos señalado, este Tribunal ha adscrito al interés afectado. Adviértase que se enfa-tiza en el hecho de que el interés afectado en este caso ame-rita clasificarse como importante, pero no fundamental. No se pretende extender ese calificativo a cualquier otro interés afectado dentro de la amplia dinámica laboral, algunos de los cuales podrían justificar el uso de un escrutinio distinto tal como ocurrió en Amy v. Adm. Deporte Hípico, supra. En función de lo anterior, procede analizar la legislación impug-nada mediante el escrutinio intermedio. De esta manera se reconoce el carácter preeminente del interés aquí afectado y, a la vez, se le confiere a los demás poderes la debida deferen-cia, la cual es menos que la reconocida bajo el escrutinio tra-dicional pero más que la reconocida en el estricto. Por otra parte, dado el gran interés público que permea la cuestión laboral, no cabe duda que la legislación en beneficio del tra-bajador(19) habrá de tolerar fácilmente el escrutinio interme-dio, al tiempo que contaremos con mejores criterios para examinar legislación que pueda perjudicarlo.
Aplicado este escrutinio a los hechos de este caso, arri-bamos a la inescapable conclusión de que la Ley de Cierre ha perdido relación sustancial con los propósitos expresos que inspiraron su aprobación y, en consecuencia, el interés del Estado ha dejado de ser importante y, por tanto, incapaz de prevalecer frente a los importantes intereses afectados en cuanto a los trabajadores demandantes y apelados.(20) Como *803ya se dijo, la Asamblea Legislativa ha expresado, ex post facto, que la Ley de Cierre perseguía el propósito de conce-der, “mediante el cierre a ciertas horas en días laborables, domingos y días de fiestas legales, un descanso necesario a los hombres y mujeres que laboraban en establecimientos comerciales e industriales del país durante una época en que las jornadas de trabajo excedían de ocho horas al día y no percibían los empleados de esos establecimientos compensa-ción alguna por horas extraordinarias”. Exposición de Mo-tivos de la Ley Núm. 78 de 13 de junio de 1953 (1953 Leyes de Puerto Rico 267, 271). Véanse: Vélez v. Municipio de Toa Baja, supra; Op. Sec. Just. Núm. 1955-4.
Ciertamente, previo a 1941 éste pudo haber sido un pro-pósito o interés gubernamental importante.(21) Sin embargo, a partir de esta fecha se aprueba un amplio programa legis-lativo para atender este mismo propósito en relación con toda la fuerza trabajadora del país, lo que provoca que el interés perseguido por la Ley de Cierre pierda relación sus-tancial, importancia y virtualidad, puesto que el mal que in-tentaba remediar ha sido atendido por otras leyes más espe-cíficas y modernas, incluso el propósito consignado en la ex-posición de motivos de la enmienda de 13 de junio de 1953 al que antes aludimos. Adviértase que esa legislación no con-tiene excepciones y es de aplicación general. Si se derogara hoy la Ley de Cierre, los establecimientos cubiertos por ella *804se regirían, al igual que todos los otros, por las disposiciones laborales aludidas, las cuales atienden la situación adecuada y uniformemente. 29 L.P.R.A. sec. 295. Entre estas legisla-ciones se encuentra la Ley de Salario Mínimo de Puerto Rico, Ley Núm. 8 de 5 de abril de 1941 (29 L.P.R.A. ant. sec. 211-241), a través de la cual se facultó a la Junta de Salario Mínimo a aprobar decretos mandatorios que habrían de re-gir “con carácter de ley”. Mendoza v. Junta Salario Mínimo, 74 D.P.R. 742, 750 (1953). Dicha Junta aprobó el Decreto Mandatorio Núm. 8 de 26 de marzo, de 1945 que reconoce, entre otras cosas, el derecho a un (1) día de descanso por cada seis (6) de trabajo. Sec. 36 de la Ley de Salario Mínimo de Puerto Rico, 29 L.P.R.A. sec. 246k(b); Sec. 1 de la Ley Núm. 289 de 9 de abril de 1946 (29 L.P.R.A. see. 295). Además, nuestra legislación laboral provee compensación extraordinaria para los casos en que se trabaje en exceso de la jornada legal diaria (ocho (8) horas), semanal (que varía) y cuando se trabaje el séptimo día. Véanse: Sec. 4 de la Ley Núm. 289, supra, 29 L.P.R.A. sec. 298; Ley Núm. 379 de 15 de mayo de 1948 (29 L.P.R.A. secs. 273(c) y (d), 274, 276 y 277).
Este estado de derecho, plasmado por las mencionadas legislaciones, no exige que el día y las horas de descanso sean necesariamente domingo o a partir de determinado ho-rario, por lo que crea medios menos onerosos para lograr el mismo fin que persigue la Ley de Cierre. La rigidez en cuanto a días y a horas de descanso que impone la misma a un segmento pequeño de la fuerza trabajadora no tiene justi-ficación cognoscible ni fin sustancial ni racional percibible que la justifique frente a la norma que la legislación laboral vigente ha adoptado para la vasta mayoría de la fuerza tra-bajadora. Eso hace de esta ley un instrumento irrazonable y hasta arbitrario, que no tolera el escrutinio intermedio bajo el debido proceso de ley y de la igual protección de las leyes.
*805Aunque ni de la propia Ley de Cierre ni de su historial legislativo surge otro propósito legislativo expreso, los de-mandados y apelantes le atribuyen propósitos concebibles adicionales con miras a salvar su constitucionalidad bajo el escrutinio tradicional. Sin embargo, deberá recordarse que, a tenor con el escrutinio adoptado en el caso de autos, no puede sostenerse la validez de una ley a base de cualquier situación de hechos que concebiblemente justifiquen el esta-tuto. Vélez v. Srio. de Justicia, supra, pág. 538; M. & B.S., Inc. v. Depto. de Agricultura, supra, págs. 332-333. De modo que, ni el propósito alegadamente concebible de descanso co-mún (22) ni el de proteger al pequeño comerciante, (23) seña-lados por los demandados y apelantes, son adecuados, por legítimos que puedan ser en abstracto, para poder sostener-la constitucionalidad de esta ley bajo el análisis intermedio.
No obstante, aun confiriéndoles el calificativo de “propó-sitos expresos”, los mismos son incapaces de sostener la constitucionalidad de la ley bajo el escrutinio intermedio, en vista de la arbitrariedad y vaguedad que caracterizan ambos propósitos. Dichos objetivos, lejos de sostener la ley, adelan-tan su abrogación. En cuanto al descanso común, la propia *806ley al incorporar tan elevado número de excepciones lo ha desvirtuado categóricamente, pues estimula más de lo que restringe el trabajo en los períodos dispuestos por el esta-tuto. Se recordará que sólo el 12.5% de los trabajadores, sin excluir los que pudieran quedar exentos con la creación de nuevas zonas turísticas, entre otros factores adicionales (vé-ase infra), están aún cubiertos por esta ley. Para el resto, el 87.5%, no hay descanso común como cuestión de derecho. Bajo esta realidad del Puerto Rico de hoy, resulta difícil atri-buir vigencia al alegado propósito legislativo. El descanso uniforme obligatorio para menos de un 12.5% es claramente arbitrario.C24) La irrazonabilidad e insustanciabilidad de este propósito no quedan subsanadas por el hecho de que algunos patronos discrecionalmente hayan decidido o puedan decidir conceder a sus empleados o a parte de ellos como días u horas de descanso los mismos que dispone esta ley, aun cuando ello pueda resultar en que una parte considerable de la población descanse en esos momentos. Entre los patronos aludidos se encuentran los Gobiernos federal y estatal, los municipios, las corporaciones públicas y varios estableci-mientos o empresas exentas que conceden a parte de su plantilla los períodos libres dispuestos en el estatuto, a pesar de mantenerse ellas en operación. En todos esos casos la de-terminación de quiénes descansan y el día específico de des-canso radica en la discreción del patrono y en la determina-ción que puedan tener los empleados en cuanto al día en particular en que habrán de descansar. Lo anterior, unido al alto número de desempleados y a los más de dos (2) millones de personas del total de la población puertorriqueña que están *807fuera de la fuerza laboral, (25) entre otros, puede redundar en que, de manera independiente a esta ley, la mayoría de los puertorriqueños tengan disponible para descansar los días y las horas cubiertas por el referido estatuto. De lo dicho tam-bién se desprende que esta legislación tiene como consecuen-cia imponer una jornada de trabajo para días en que la mayo-ría de los puertorriqueños tampoco laboran. Ahora bien, el criterio de razonabilidad y sustancialidad que venimos lla-mados a considerar judicialmente es a cuántos, dentro de la fuerza laboral puertorriqueña, obliga la ley al descanso co-mún y qué fin importante justifica un trato distinto entre los trabajadores cubiertos y los no cubiertos por la ley. No se adelanta objetivo importante alguno tratando legislativa-mente a éstos en forma distinta.
Lo anterior pone de manifiesto, primero, la patente arbi-trariedad del estatuto, el cual obliga realmente a una alar-mante minoría —muy probablemente menor del 12.5% de la fuerza trabajadora puertorriqueña— y deja a la completa discreción y arbitrio del patrono y a la determinación de los empleados el día de descanso que habrá de disfrutar al 87.5% restante; segundo, que no existe una relación sustancial en-tre el descanso común y la ley, puesto que dicho estatuto no es la razón ni causa del descanso generalizado en domingo y en otros días u horas en Puerto Rico; tercero, resulta injusti-ficado privar rígidamente a un grupo de ciudadanos de tra-bajar en ese tiempo, lo cual podría ser de urgente necesidad para muchos,(26) cuando la inmensa mayoría tiene derecho a *808esa alternativa y, como cuestión de hecho, tal opción no al-tera significativamente el patrón de descanso acostumbrado en el país.
Por último, un somero examen del historial del estatuto en cuestión nos permite anticipar lógica y razonablemente que ese reducido porcentaje de trabajadores, que aún están cobijados por la ley, habrá de continuar decreciendo con el transcurso del tiempo. El aludido historial refleja un patrón de enmiendas frecuentes que traen como secuela cada vez más y más excepciones a medida que la ley se enfrenta a los nuevos tiempos, que la economía se diversifica, que surgen nuevos tipos de actividad económica o comercial y que cam-bian los hábitos y las costumbres. No cabe duda que ese pa-trón responde al mejor deseo de intentar acoplar la ley a las nuevas realidades sociales y económicas.
Con ese propósito en mente comenzó el legislador por ex-ceptuar, por ejemplo, los garajes, los mercados públicos, los restaurantes, los cafés, los hoteles, los casinos, los salones de billar, los mataderos, las vaquerías y las funerarias. También tuvo que agregar a esa lista las empresas de utilidad pública o cuasi públicas, los teatros, los hipódromos, las farmacias, los negocios que operen dentro de los aeropuertos y los ho-teles. Más adelante se vio precisado a añadir los estableci-mientos que necesiten realizar trabajos urgentes o necesa-rios para evitar peligros o considerables pérdidas de dinero, los bancos, las lavanderías o laundromats, los estableci-mientos que por la naturaleza de su actividad necesitan man-tener unos sistemas de operación continua y, más reciente aún, los negocios o las empresas que operan en las zonas turísticas, entre muchas otras excepciones que menciona la ley. Como puede observarse, el legislador se ha obstinado en tratar de mantener con vida este estatuto artificialmente, ce-diendo ante las fuerzas que claman por su derogación, me-diante el mecanismo de la excepción. Más tarde tendrá que exceptuar los supermercados, los cuales mantienen un in-*809tenso cabildeo para que también a ellos se les excluya, y luego tal vez los establecimientos que vendan ropa o ves-tidos. También podrá imponerse la necesidad de excluir otros negocios o empresas económicas de nueva aparición, como por ejemplo los video clubs y muchos otros que vienen de la mano con los nuevos descubrimientos científicos y tec-nológicos, sobre todo en un tiempo en que la actividad crea-dora del hombre se intensifica, se diversifica y, unida a la máquina, es generadora de profundas y rápidas transforma-ciones. A medida que los cambios sociales y económicos con-tinúen riñendo con el estatuto, el legislador, a base del histo-rial reseñado, habrá de intentar atemperarlos creando nuevas excepciones y haciendo cada vez más arbitraria e irrazonable su aplicación y su vigencia.
Como una conclusión lógica, tenemos que preguntarnos: ¿a quiénes finalmente habrá de obligar esta ley? Quizás a unos pocos establecimientos comerciales y sólo a un 10, 8 ó tal vez 5 por ciento de la fuerza laboral. ¿Acaso tenemos que llegar a lo ocurrido, por ejemplo, en el estado de Vermont en el que el 90% de los establecimientos estaban excluidos de la ley? State v. Shop and Save Food Markets, Inc., supra. La realidad es que una mirada realista hacia el futuro, incluso al futuro inmediato, nos obliga a reconocer que la situación de este estatuto no va ni puede mejorar en cuanto a su esquema y a su aplicación limitada. Por el contrario, la lógica y la ra-zón nos indican que ese repertorio de excepciones habrá de ampliarse. Entonces, ¿hasta cuándo tenemos que esperar para convencernos de que este estatuto es anacrónico? Que más allá de los buenos propósitos que pudieron inspirarle en otros tiempos, el propio estatuto los ha abandonado teniendo que ceder ante otros imperativos, mejores o peores que los primeros, pero que los nuevos tiempos imponen. Ese preci-samente ha sido el destino del supuesto propósito del des-canso común, el cual con el transcurso del tiempo ha quedado *810confinado al pasado e inconexo con el propio esquema estatu-tario vigente en el país.
Adiviértase, además, que el estatuto en cuestión se adoptó cuando nuestra sociedad era predominantemente rural y la población alcanzaba apenas un millón (1,000,000) de habitantes.(27) Hoy Puerto Rico es una sociedad urbana con una población que se ha triplicado a alrededor de tres mi-llones trescientos mil (3,300,000) habitantes.28) Si conside-ramos las facilidades recreativas con que contamos hoy para la población que tenemos, lo más contraindicado sería un día común de descanso para toda la población. Ello acarrearía mayores congestiones y hacinamiento, que fomentarían los males sociales en las vías públicas y en los lugares de recrea-ción activa y pasiva que tienen como fin legítimo proveer es-parcimiento y solaz a la ciudadanía.
De igual manera, tampoco es válido el alegado propósito de mantener un balance entre los grandes y los pequeños comerciantes mediante la restricción a la competencia. 29) En primer término, resulta arbitraria una ley que establece clasificaciones o restricciones siguiendo un propósito tan im-preciso como el que nos ocupa. No existe en la ley ni en su historial criterios claros para definir o catalogar a los pe-queños o grandes comercios. Ello obliga a tener que especu-lar sobre el significado de tales conceptos. Así, por ejemplo, ¿es pequeño el que tiene un volumen de venta de $50,000 anuales o el que vende sobre $100,000?, o ¿será más bien el *811que no emplea a personas fuera del grupo familiar? Pero, ¿qué tal si sólo emplea a familiares, pero tiene un volumen de venta de sobre $200,000?, y ¿cómo se cataloga si tiene ventas de $50,000 pero emplea una o más personas fuera de la fami-lia?
Cabe señalar que es improcedente utilizar como argu-mento para defender este alegado propósito, o como criterio para definirlo, la excepción dispuesta en la ley referente a los establecimientos operados por sus propios dueños, cónyuges e hijos.(30) Es sabido que esta histórica excepción sólo cubre algunas horas y responde a que esta categoría de negocios no emplea obreros como tal, que era a quienes pretendía pro-teger en sus orígenes esta ley. Por ello, tal excepción no im-plica ni pretende aportar criterio impertinente a esos propó-sitos. No obstante, en el extremo poco probable de que así fuera, él mismo sería subabarcador por cuanto excluye arbi-traria e irrazonablemente de tal definición establecimientos que, por su volumen de negocios, deberían ser considerados como pequeños, aun cuando empleen alguna persona fuera del núcleo familiar. Adviértase que el que un comerciante sea soltero o casado, sin hijos o con pocos o muchos hijos, no determina el tamaño de su negocio.
Adicionalmente, en vista de la incertidumbre, vaguedad e imprecisión que injerta en el estatuto el propósito de protec-ción al pequeño comerciante, el mismo, además de ser arbi-trario, es incapaz de sostener un estatuto penal como el que nos ocupa en virtud del principio de legalidad. Este principio exige claridad, certeza y pormenorización en el mandato legal. Las leyes penales deben dar aviso adecuado a aquellas personas a quienes se dirige de la conducta que se interesa *812proscribir. En Vives Vázquez v. Tribunal Superior, 101 D.P.R. 189, 145-146 (1973), citando de Grayned v. City of Rockford, 408 U.S. 104 (1972), sostuvimos:
“Es un principio básico del debido procedimiento que una ley es nula por vaguedad si sus prohibiciones no están clara-mente definidas. Las leyes imprecisas violentan diversos va-lores importantes. Primero, porque asumimos que el hombre es libre para elegir entre la conducta legal e ilegal, insistimos que las leyes den a la persona de ordinaria inteligencia una oportunidad razonable para saber qué está prohibido, de modo que pueda actuar en concordancia con ese conocimiento. Las leyes imprecisas pueden engañar al inocente al no pro-veer un aviso adecuado. Segundo, si ha de prevenirse la apli-cación arbitraria y discriminatoria, las leyes deben proveer normas claras para aquellos que las aplican. Una ley vaga de-lega, de modo no permisible, cuestiones básicas de política a policías, jueces y jurados para ser resueltas sobre bases sub-jetivas y ad hoc, con los consiguientes peligros de aplicación arbitraria y discriminatoria. Tercero, pero relacionado, cuando un estatuto impreciso ‘empalma con áreas sensitivas de las libertades básicas garantizadas por la Primera En-mienda’ ‘opera para inhibir el ejercicio de [esas] libertades’. Los significados inciertos inevitablemente llevan a los ciuda-danos a ‘permanecer mucho más lejos de la zona ilegal’... que si las fronteras de las áreas prohibidas estuviesen claramente demarcadas”. (Citas omitidas.)
El mandato de ley tiene que ser preciso, de manera que una persona de inteligencia común pueda entenderlo sin te-ner que especular o adivinar sobre el ámbito y la naturaleza del mismo. Pueblo v. Tribunal Superior, 98 D.P.R. 750 (1970); Papachristou v. City of Jacksonville, 405 U.S. 156 (1972). Véase, además, D. Nevares-Muñiz, Derecho Penal Puertorriqueño, Puerto Rico, Ramallo Bros. Printing, 1983, págs. 90-93.
De lo dicho cabe preguntarnos cómo puede saber una persona común si es o no pequeño comerciante cuando la ley ni menciona ese concepto ni tampoco en su historial se apor-*813tan elementos claros para definirlo. Eso dejaría al arbitrio de las fuerzas coactivas del Estado y del propio comerciante adoptar el calificativo que se interese sobre el particular, asumiendo el comerciante el riesgo de ser procesado crimi-nalmente en caso de que su determinación de abrir su esta-blecimiento conflija con el criterio ad hoc de dichas fuerzas coactivas. Eso es constitucionalmente impermisible y, por tanto, un propósito concebido con tan graves defectos no puede ser legítimo ni razonable para sostener ninguna ley, principalmente una penal.
Por todo lo anterior, los alegados propósitos aludidos, aun ' considerados como objetivos expresos de este estatuto, no satisfacen los criterios del escrutinio intermedio toda vez que son esencialmente arbitrarios, vagos e imprecisos y que no guardan relación sustancial con la ley.
V
Lo aquí expuesto no significa que a la Asamblea Legisla-tiva le esté constitucionalmente vedado reglamentar el co-mercio o el trabajo. Lo que señalamos es la inconstitucio-nalidad de este estatuto en particular, lo cual es evidente, al considerarlo integralmente frente a la realidad social y eco-nómica y al universo mayor del ordenamiento legal vigente. Cualquier estatuto admite excepciones si éstas no son capri-chosas o arbitrarias.(31) Sin embargo, cuando las mismas su-*814peran por mucho su aplicación general, esto es, cuando la ley resulta ser mucho menos abarcadora en sus excepciones, se puede convertir en un medio arbitrario para alcanzar un fin aun cuando éste puede ser legítimo y hasta loable. Se torna la ley en un instrumento oneroso y opresivo contra una mino-ría, el cual no puede hallar cabida en nuestro sistema jurídico constitucional, especialmente cuando resulta afectado un grupo tan sensitivo como son los trabajadores o un interés de tan alta estima como es el trabajo. Cuando un estatuto con-tiene tantas y tan amplias excepciones, induce a pensar que está perdiendo su contacto con el presente y con las nuevas realidades sociales, que se ha tornado anacrónico y que su vigencia, más que adelantar, puede obstaculizar intereses de mayor preeminencia y actualidad.
Nuestra sociedad ha sufrido amplias y profundas trans-formaciones en los hábitos familiares de consumo, de trabajo y de recreación; cambios que se extienden a toda la dinámica de la vida social puertorriqueña y que provocan precisa-mente que esta ley no logre una efectiva sincronización con el presente. El derecho no puede abstraerse de su contorno social. Cuando ello ocurre, se alienta el masivo incumpli-miento de las leyes en menoscabo del principio del imperio de la ley. Este Tribunal, en su función de pautar el derecho y de darle contenido a las diposiciones constitucionales, debe atender a esta realidad social y actuar en armonía con ella. No debemos eludir esta responsabilidad a base del argu-mento de que a quien compete resolver este dilema es a la Asamblea Legislativa. Ante un planteamiento similar, res-pondió este Tribunal en Figueroa Ferrer v. E.L.A., supra, pág. 277, que “[s]egún expresamos en Santa Aponte v. Srio. del Senado, 105 D.P.R. 750 (1977), la función de interpretar la Constitución es atributo indelegable de la Rama Judicial. *815Es a los Tribunales que les corresponde fijar el significado de las disposiciones constitucionales envueltas aquí”. Atribuirle competencia exclusiva a la Rama Legislativa en el asunto que nos ocupa, equivaldría a resolver que este Tribunal es impotente bajo la Constitución para proteger los derechos ciudadanos afectados en este caso “y que su papel no puede rebasar al del simple espectador limitado a lo sumo a lamen-tar el desprestigio que sufre necesariamente un sistema jurí-dico divorciado de la realidad a la que se supone que sirva”. Figueroa Ferrer v. E.L.A., supra, pág. 278.
Nótese que la propia Asamblea Legislativa reconoció la falta de efectividad y sincronización de esta ley con la reali-dad social y económica presente, cuando manifestó:
Puede decirse, pues, que la legislación protectora del tra-bajo actualmente en vigor prácticamente hace innecesaria en ciertos extremos la vigente ley de cierre; y por el contrario, la misma está afectando con sus restricciones el programa de industrialización que viene desarrollando el gobierno de Puerto Rico en su empeño de crear mayores oportunidades de empleo para los trabajadores. Exposición de Motivos de la Ley Núm. 78 de 13 de junio de 1953 (1953 Leyes de Puerto Rico 269, 271-273.).
En términos similares se expresó el Comité Laboral del Consejo sobre la Reforma Judicial en Puerto Rico de diciembre de 1974, págs. 16-17, cuando en relación con la Ley de Cierre señaló que “esta Ley debe ser totalmente revisada y de ser necesario derogada, ya que la misma carece por com-pleto de eficacia y virtualidad”. Lo mismo opinaba el Consejo Asesor del Gobernador sobre Política Laboral, cuando en el Report on Governmental Regulation and Its Impact on Productivity on Puerto Rico, 1976, pág. 187, abogó por la derogación de esta ley debido, entre otras cosas, a su im-pacto adverso en la creación de nuevos empleos.
A modo de conclusión conviene recordar las expresiones de este Tribunal en el citado caso de Figueroa Ferrer v. E.L.A., supra, pág. 278, cuando señaló:
*816En buena teoría de adjudicación, además, los parlamentos no son los únicos agentes de cambios sociales necesarios. Cuando se trata de mantener vivo un esquema constitucional, de conservarlo en buena sintonía con las realidades del país, es principal deber de la judicatura propender igualmente a tal fin, aunque con la mesura y circunspección que le impone su papel dentro de nuestro sistema de gobierno y sin exceder el marco de sus atribuciones.
Son precisamente estas sabias directrices las que han guiado nuestro juicio en la opinión que hoy emitimos.
Una reflexión final. Uno de los principales deberes y res-ponsabilidades de este Tribunal es pautar el derecho e impri-mirle la mayor certeza posible, de suerte que la norma legal resulte guía eficaz para la futura conducta ciudadana y gu-bernamental. Ese deber y esa responsabilidad se acrecentan cuando de interpretaciones constitucionales se trata.
Hoy se revoca una sentencia válidamente emitida por el Tribunal Superior de Puerto Rico por razón de encontrarse este Tribunal dividido. Decimos “dividido” y no “igualmente dividido”, pues resulta que, de un lado, los que defienden la constitucionalidad del estatuto y, por consiguiente, la revoca-ción de la sentencia de instancia, lo hacen separadamente en opiniones particulares a las cuales no se une ningún otro . juez. Mientras que, de otro lado, los que sostenemos la in-constitucionalidad del estatuto y, por ende, la confirmación de la sentencia de instancia, lo hacemos a base de unos mismos criterios y fundamentos expresados en una sola opi-nión en la cual coincidimos. Ante esta situación de división, la revocación se produce no a base de la norma general de que cuando un tribunal apelativo se divide en partes iguales lo que procede es confirmar la sentencia dictada por el tribunal de instancia, Junta Insular de Elecciones v. Corte, 63 D.P.R. 819 (1944), sino de la posición que se adoptara por este Tribunal a partir de P.I.P. v. E.L.A., 109 D.P.R. 403 (1980), a los efectos de que, una vez el Tribunal adquiere jurisdicción so-*817bre un asunto, todo decreto de inconstitucionalidad de un tribunal de instancia quedará revocado, a menos que una ma-yoría de los miembros de este Tribunal concurra con la pro-cedencia de dicho decreto de inconstitucionalidad.
La revocación que esa posición impone en este caso ha de proyectar incertidumbre y causar perplejidad para quienes tengan que laborar bajo el estatuto en cuestión, especial-mente cuando no se pueden poner de acuerdo entre sí los que sostienen su constitucionalidad y cuando en una de las opi-niones se reconoce la necesidad de reformar el estatuto.
Es desafortunado que este Tribunal no haya podido en este momento descargar adecuadamente su responsabilidad de imprimir mayor certeza a la norma legal.
Por los fundamentos expuestos, decretaríamos la incons-titucionalidad de la Ley de Cierre, con sus correspondientes enmiendas, 33 L.P.R.A. sees. 2201-2203, y en consecuencia, confirmaríamos la sentencia del Tribunal Superior, Sala de San Juan.

(1) Aunque la Ley de Cierre, por ser de carácter penal, a quienes directa-mente afecta es a los establecimientos comerciales contra los cuales únicamente se pueda aplicar la misma, la participación de estos trabajadores en el pleito como demandantes es procedente, puesto que ellos resultan también directamente afectados por la implantación de esta ley contra las empresas para las que traba-jan. Igualmente, resultan adversa y directamente afectados los trabajadores re-presentados por Pueblo International, Inc. (en adelante Pueblo), aunque la ley no se aplique directamente a ellos. En cuanto a dichos empleados, sus intereses ac-cionables en este caso coinciden con los de Pueblo. Véanse: Zachry International v. Tribunal Superior, 104 D.P.R. 267 (1975); Salas Soler v. Srio. de Agricultura, 102 D.P.R. 716 (1974).


(2) Desde 1979 varios establecimientos comerciales cubiertos por la Ley de Cierre habían comenzado a abrir los domingos. El período comprendido desde esa fecha hasta el presente se ha caracterizado por diversos litigios en los que se impugnó la constitucionalidad de dicha ley.


(3) La Ley Núm. 100 de 4 de junio de 1983 exime a los establecimientos comerciales situados en dichas zonas de las disposiciones de la Ley de Cierre.


(4) Esa recusación fue desestimada y el caso fue devuelto a la Sala del Juez Hon. Guillermo Arbona Lago.


(5) Esta cantidad puede reducirse de prevalecer la Ley de Cierre, puesto que parte de la clientela se desplazaría a los demás días de la semana. Sin embargo, de las determinaciones de hecho surge que por distintas razones, entre ellas la alta incidencia criminal y las preferencias de las amas de casa de permanecer durante las noches en el hogar, podría limitarse ese desplazamiento.


(6) Hemos resuelto consistentemente que no alteraremos las conclusiones que sobre los hechos hiciera el tribunal sentenciador, salvo circunstancias extra-ordinarias, tales como error manifiesto en la apreciación de la prueba o cuando hay fundamento en los autos para concluir que el tribunal actuó movido por pa-sión, prejuicio o parcialidad. La Costa Sampedro v. La Costa Bolívar, 112 D.P.R. 9, 19 (1982); Torres Pérez v. Colón García, 105 D.P.R. 616, 624 (1977); Ortiz v. Cruz Pabón, 103 D.P.R. 939, 946 (1975).


(7) Compilación de los estatutos revisados y códigos de Puerto Rico de 11 de marzo de 1913, San Juan, Ed. Secretaría de P.R., 1913, pág. 994 n. 1.


(8) Estas excepciones disponen lo siguiente:
“(10) Los establecimientos que tuvieren que realizar trabajos urgentes o necesarios para evitar peligro o considerables pérdidas de dinero y que hubieren obtenido el correspondiente permiso de acuerdo con lo que disponen l[a]s sees. 289 y 290 del Título 29.
“(13) Los establecimientos comerciales que por naturaleza de su actividad principal necesitan mantener unos sistemas de operación continua.
“(14) Los establecimientos comerciales que se hallan ubicados en la zona turística del Viejo San Juan, o en cualesquiera otras zonas así designadas por la Junta de Planificación o por la autoridad u organismo competente, según los cri-terios que para la designación de zonas turísticas han sido establecidos por las leyes vigentes, dedicados predominantemente a la venta de artículos o servicios de interés turístico, según así los defina por Reglamento el Departamento de Comercio, disponiéndose que si cualquier disposición de esta ley o su aplicación fuese declarada nula o inconstitucional, tal determinación no afectará las otras disposiciones de las sees. 2201 y 2202 de este título.” 33 L.P.R.A. see. 2201(10), (13) y (14).


(9) Es pertinente considerar el porcentaje de empleados obligados por esta ley, a fin de examinar su justificación y razonabilidad, puesto que dos (2) de los tres (3) propósitos atribuidos por los demandados a la misma se refieren a los trabajadores.


(10) El Pueblo v. García & García, 22 D.P.R. 817 (1915); García v. Municipio de Humacao, 57 D.P.R. 532 (1940), y Grand Union Co. v. Giménez Muñoz, Srio. de Justicia, Sentencia de 30 de junio de 1982. Cabe señalar que, dado que este último caso se resolvió por sentencia, no constituye precedente y, por tanto, no nos obliga. Rivera Maldonado v. E.L.A., 119 D.P.R. 74 (1987). Los dos primeros casos tampoco nos obligan, puesto que no estuvieron planteados en los mismos los fundamentos constitucionales que el caso en cuestión presenta y, además, respon-den a circunstancias sociales, históricas y económicas distintas, lo cual nos per-mite reexaminar la validez constitucional de esta ley en las circunstancias presentes. Véanse: Am. Railroad Co. v. Comisión Industrial, 61 D.P.R. 314, 326 (1943); Valle v. Amen Inter. Ins. Co., 108 D.P.R. 692, 696-697 (1979); R. Kelso, Studying Law: An Introduction, Minnesota, Ed. West Publishing Co., 1984, págs. 82-99.


(11) A base de esta doctrina se reconoce que, además de los derechos expre-samente señalados en la Constitución, existen otros derechos implícitos que ema-nan del concepto de libertad del debido proceso de ley. Lochner v. New York, 198 U.S. 45 (1905). Véanse, además: Williamson v. Lee Optical Co., 348 U.S. 483 (1955); Ferguson v. Skrupa, 372 U.S. 726 (1963).


(12) A modo de excepción, sólo algunas legislaciones lograban validarse, es-pecialmente las hechas en favor de la mujer trabajadora. Véanse, por ejemplo: Muller v. Oregon, 208 U.S. 412 (1908); McLean v. Arkansas, 211 U.S. 539 (1909); Stettler v. O’Hara, 243 U.S. 629 (1916); Bunting v. Oregon, 243 U.S. 426 (1917). Refiérase, además, a H.W. Biklé, Judicial Determination of Questions of Fact Affecting the Constitutional Validity of Legislative Action, 38 Harv. L. Rev. 6 (1924).


(13) G. Gunther, Foreword: In Search of Evolving Doctrine on a Changing Court: A Model for a Newer Equal Protection, 86 Harv. L. Rev. 1, 8 (1971).


(14) Véanse, e.g.: Pueblo v. Rovira Ramos, 116 D.P.R. 945, 955 (1986), opinión concurrente del Juez Asociado Señor Rebollo López; E.L.A. v. Coca Cola Bott. Co., 115 D.P.R. 197, 205 (1984); Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978).


(15) Esta sección dispone:
“Se reconoce el derecho de todo trabajador a escoger libremente su ocupa-ción y a renunciar a ella, a recibir igual paga por igual trabajo, a un salario mí-nimo razonable, a protección contra riesgos para su salud o integridad personal en su trabajo o empleo, y a una jornada ordinaria que no exceda de ocho horas de trabajo. Sólo podrá trabajarse en exceso de este límite diario, mediante compen-sación extraordinaria que nunca será menor de una vez y media el tipo de salario ordinario, según se disponga por ley.” Art. II, See. 16, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1982, pág. 327.


(16) Es ésta una situación diametralmente opuesta a la prevaleciente en la década de los años '30, cuando se desarrolló el modelo de análisis constitucional actual, el cual le impone a los tribunales el deber de intervenir mínimamente en la protección de este interés por la gran deferencia reconocida al Poder Legislativo. Afortunadamente, debido a las fuerzas económicas de la época y a las nuevas *801teorías económicas adoptadas por el Estado {v.gr. política del Nuevo Trato), re-sultaron favorecidos los trabajadores en términos generales por esta postura judicial. Sin embargo, lo ideal en nuestro tiempo es que se adopte frente a este importante interés una actitud más vigilante por parte de los tribunales en de-fensa del mismo.


(17) De lo aquí expuesto se desprende que con el escrutinio que acogemos en este caso no se pretende abrogar o limitar en forma alguna la capacidad de la Asamblea Legislativa de legislar-sobre esta materia. Ello no ocurriría ni siquiera con el escrutinio estricto. Lo que implica nuestra postura es sólo un verdadero y real examen constitucional de esta importante legislación.


(18) Esta posición está fundada en el análisis expuesto en la pág. 796 de nues-tro disenso, en cuanto a la prelación o jerarquía de los distintos derechos consti-tucionales, lo que incluye los propios derechos dimanantes del Art. II, Sec. 16, Const. E.L.A., supra. Hemos optado por aplicar en cada caso el escrutinio que el mismo amerite, a la luz del interés particular afectado, en lugar de acoger la rígida idea de que la única situación en el ámbito laboral que podría justificar un escrutinio distinto al tradicional es aquella en que se afectan intereses al grado de Amy v. Adm. Deporte Hípico, 116 D.P.R. 414 (1985), u Ortiz Cruz v. Junta Hípica, 101 D.P.R. 791 (1973). En ese error de limitada visión se ha incurrido en ambas opiniones concurrentes al descartar el “reclamo genuino” de unos trabaja-dores con plena capacidad para comparecer en este caso, los cuales han estable-cido en el tribunal de instancia que con la imposición de esta ley sufrirán una merma sustancial en sus ingresos, en algunos casos de hasta el 50%. Nótese que no se trata de meros ingresos suplementarios como se señala en una opinión concurrente. El hecho de que el interés afectado de estos trabajadores no sea igual al de Amy v. Adm. Deporte Hípico, supra, no justifica desoírlos totalmente y tratar sus demandas o reclamos de la misma manera que los de Pueblo, que sólo pueden consistir en la pérdida de “unas monedas extras”. Aquí se afecta un in-terés importante de estos trabajadores demandantes y apelados, el cual amerita atenderse como justamente corresponde. Lo que para Pueblo pueden ser unas monedas, para los trabajadores resulta una parte muy sustancial de sus ingresos.


(19) Como, por ejemplo, las leyes y los decretos mandatorios de salario mí-nimo, las horas y los días de trabajo, el pago de horas extras, la seguridad en el empleo, etc.


(20) Somos conscientes de que también del lado de los demandados y ape-lantes hay trabajadores. No obstante, consideramos que su legítimo interés de *803poder compartir un día de descanso común con otros miembros de su familia no puede prevalecer sobre el supremo interés de los trabajadores demandantes y apelados de obtener su sustento o “ganarse la vida”, aun cuando los primeros puedan ser mayoría. Nuestro ordenamiento constitucional no tolera definir los derechos sobre el fundamento de proteger los intereses de la mayoría. Por el contrario, la Constitución sirve de control a las mayorías, en protección de los derechos de las minorías.


(21) Debe señalarse, no obstante, que es curioso que en esa expresión, ex post facto, de propósito se guarde silencio sobre el trabajador agrícola explotado que trabajaba bajo condiciones infrahumanas y que constituía la mayoría de la fuerza trabajadora del país. Continúa al día de hoy ese trabajador excluido de las diposi-ciones de la Ley de Cierre.


(22) El hecho de que la ley haya establecido días y horas de descanso uni-formes no implica necesariamente que su propósito fuera establecer períodos de descanso común. Ello más bien respondía a las circunstancias de la época, que hacían de este medio el único disponible dentro del esquema constitucional preva-leciente, para lograr el objetivo social y laboral ya comentado. Loehner v. New York, supra; Vélez v. Municipio de Toa, Baja, 109 D.P.R. 369 (1980).


i23) El supuesto propósito de balancear la competencia tampoco surge ex-presamente de la ley. A través de los largos años de historia de este estatuto, en tan sólo una ocasión se hizo referencia al mismo en el informe de una Comisión Conjunta de la Cámara de Representantes sobre el P. de la C. 678, el cual se convirtió luego en la Ley Núm. 100 de 24 de junio de 1983. Sin embargo, en ningún momento la ley recoge ese propósito. Más aún, la enmienda iba dirigida a ampliar las excepciones de la Ley de Cierre para liberar de su aplicación una enorme cantidad de establecimientos ubicados en las zonas turísticas, lo cual es contrario al propósito aducido, puesto que la misma amplía la competencia en lugar de restringirla.


(24) El hecho de que el Estado no venga obligado a atacar un problema en su totalidad no quiere decir que puede atacarlo de manera tan parcial como ocurre en esta ley, sin que se demostrara falta de recursos o capacidad para hacerlo de manera más amplia y general.


(25) Se estimó en el tribunal de instancia que la fuerza laboral puertorri-queña es de alrededor de 758,000 trabajadores. Determinaciones de hecho del Tribunal Superior, pág. 18.


(26) Principalmente los jóvenes que, como es sabido, es el grupo poblacional más desventajado en cuanto a las oportunidades de empleo. Entre éstos está el grueso de los estudiantes para quienes el trabajo dominical es esencial en la ob-tención de los ingresos necesarios para su subsistencia, particularmente para aquéllos cuyos padres no pueden subvencionarles económicamente.


(27) Report of the Governor of Porto Rico to the Secretary of War, 1910, pág. 5.


(28) Informe Anual de Estadísticas Vitales de 1985, Departamento de Salud de Puerto Rico.


(29) Nótese que la propia ley parece indicar una trayectoria de apertura a la competencia más que a restringirla, dado que la tendencia es a liberar cada día más establecimientos de las restricciones de la ley. Obsérvese que las últimas dos (2) enmiendas (excepciones 13 y 14) particularmente, pueden representar vál-vulas que permitan el escape de numerosos establecimientos hoy cubiertos, lo cual lejos de restringir, amplía la competencia.


(30) Como cuestión de hecho, esta limitada excepción también milita en contra del alegado propósito de lograr que la familia descanse junta, pues lo que persigue es lo contrario: permitir que la familia trabaje parte del período de descanso dispuesto por la ley.


(31) Obsérvese que las excepciones que contiene la Ley de Cierre crean clasi-ficaciones notablemente incongruentes y arbitrarias, tales como: la de los bancos que excluye, por ejemplo, a las financieras; la de los establecimientos que venden carnes con relación a los que venden arroz u otros comestibles básicos para la dieta puertorriqueña; la excepción de los negocios operados por sus propios dueños, que no se extiende a las barberías, aun cuando éstas puedan ser operadas por sus propietarios, 33 L.P.R.A. see. 2204, e incluso la distinción que se establece entre las propias barberías a base del área donde están situadas, exceptuándose a las rurales y no así a las urbanas. Además, por qué se permite operar un hipó-dromo o una licorería atendida por su dueño, cuyos efectos nocivos a la unidad familiar son conocidos, así como los establecimientos que venden refrescos y ta-*814baco, y no puede hacerlo un supermercado o una ferretería, entre otros muchos ejemplos.